Exhibit 99 Consolidated Financial Statements GTIS-HOV Holdings, L.L.C. Years Ended October 31, 2014, 2013 And 2012 With Independent Auditors’ Report GTIS-HOV Holdings, L.L.C. Consolidated Financial Statements Years Ended October 31, 2014, 2013 and 2012 Contents Independent Auditors' Report 1 Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Members’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-12 INDEPEN DENT AUDITORS' REPORT To the Members of GTIS-HOV Holdings, L.L.C.
